Judgment dismissing the complaint in a judgment creditors’ action reversed on the law and the facts, with costs, and judgment directed for plaintiffs, as demanded in the complaint, with costs. Findings of fact numbered twenty-fifth and twenty-sixth are against the weight of the evidence. The only credits to which defendant Title Guarantee and Trust Company is entitled are the moneys disbursed pursuant to the judgment in the action of Miller-Schlott, Inc., against it. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings and conclusions will be made. Lazansky, P. J., Young, Hagarty, Tompkins and Johnston, JJ., concur. Settle order on notice.